﻿Allow me to congratulate you, Sir,
on your election and to wish you success in carrying out
your duties during the fifty-first session of the General
Assembly. I wish all of us a productive and fruitful session
of the General Assembly and assure members of the full
cooperation of the delegation of Latvia in ensuring the
success of their work.
“Reform” was a much-used word during the previous
session of this body. The word “crisis” may become just as
prevalent during the fifty-first session. In this connection,
I should like to recall the words of United States President
John Fitzgerald Kennedy:
“When written in Chinese, the word crisis' is
composed of two characters. One represents danger
and the other represents opportunity.”
Since joining the United Nations five years ago, Latvia
has consistently supported reforms so as to avoid crises.
Our 50-year absence from the international community
makes us especially appreciate the fact that this rostrum is
the one place in the world from which all nations can speak
with an equal voice about matters of global importance.
A statement from this rostrum is a means rather than
an end. It can be but the first of many steps to a level of
human development that Immanuel Kant characterized as
eternal peace. Too often the closest we come to attaining
the ideal of a world without wars and the United Nations as
the maintainer of international peace and security is the
establishment of the mechanisms needed to halt armed
conflict. In this connection, may I recall that the joint
Estonian-Latvian-Lithuanian peacekeeping battalion, whose
training period will conclude next year, will be a
contribution of the Baltic States to the strengthening of
the mechanisms for peacekeeping and peacemaking
established by the United Nations.
The current world situation forces us to question
how often we have been too late, how often we have been
found lacking in wisdom, foresight and effective
diplomacy in our attempts to resolve disputes peacefully.
Somalia, former Yugoslavia, Chechnya, Rwanda — these
are not the only areas that have suffered recently. These
are problems for the entire global community, not only
the United Nations. It makes us think how far we are
from the ideal of eternal world peace, which few believe
possible, but whose realization is one of the fundamental
purposes of the United Nations. We all agree that peace
is a fundamental value and that war means catastrophe
and destruction. Still, we live in a world in which armed
conflicts constantly arise; where some profit from war;
and where relationships of dominance, the rules of the
game, and differing values do not exclude war as a
mechanism for pursuing national interests.
Reducing the possibility of local conflicts is an
important aspect of global security. Any local armed
conflict affects the global society as a whole, especially
in our rapidly changing and shrinking world, in which the
notions of distance, speed and information change rapidly.
International terrorism, the illegal trade in weapons and
narcotics, people fleeing their homes and other
consequences accompany local conflicts, but do not limit
themselves to the conflict zone alone. Political instability
and racial, religious and ethnic discord, combined with
low standards of living, breed armed conflicts. As
preventive measures, the United Nations must continue to
promote actively a respect for human rights, tolerance, the
universality of the United Nations, disarmament and the
implementation of arms-control agreements, and support
the economies of States that may need assistance.
We hail the Comprehensive Nuclear-Test-Ban Treaty
(CTBT), which has opened for signature and ratification
after a long and difficult search for compromise. I intend
to sign the CTBT today. We are convinced that this
Treaty can move the world closer to peace. Latvia
considers it imperative that work be continued on the
control of conventional weapons. We support the
chemical weapons Convention, even though we are
concerned that the two largest producers of chemical
weapons have not yet ratified the Convention.
5


Latvia believes that universal respect for human rights
should continue to be a priority of the United Nations and
its Members. Taking into account the ever-increasing tasks
of the United Nations human rights system, increased
allocation of resources devoted to United Nations human
rights activities is an absolute necessity. Double standards
on human rights are intolerable, and Latvia devotes
particular attention to this. The guidelines for the global
protection of human rights are the documents adopted at the
World Conference on Human Rights. Countries should
implement these guidelines and share with others their
experience in doing so.
In Latvia these guidelines have been applied to a
unique demographic situation caused by 50 years of
occupation. In accordance with a recommendation of the
World Conference on Human Rights, Latvia has established
an independent institution for the protection of human
rights: the State Human Rights Office. This office has a
mandate to hear and investigate complaints from Latvia’s
residents, inform members of society about human rights,
and make recommendations to the Government and
Parliament on legislation affecting human rights. In
establishing the State Human Rights Office, Latvia received
invaluable assistance from the United Nations Development
Programme, the High Commissioner for Human Rights and
the Centre for Human Rights.
The United Nations must continue to protect those
values that engender a respect for human rights, tolerance,
the rejection of violence and the promotion of peace. It is
not weapons or physical force that protect homes, people
and countries. Rather, true security depends, inter alia, on
good relations with all neighbours and on a strong
economy. Latvia is successfully implementing such a
policy. Our aim is to achieve rapid economic growth and to
attract foreign investment in Latvia. Already this year,
Latvia has one of the lowest rates of inflation in Eastern
Europe, along with a stable currency and rapidly rising
indexes of development. We have a well developed port
system, including the world’s second largest potassium-
salts-loading harbour and one of Europe’s largest harbours
for the transit of petroleum products.
Latvia is the geographical centre of the Baltic States
and is a natural economic bridge between East and West.
Our country belongs to the European family of democratic
States, sharing common values and cooperating for their
protection. Integration in the European and transatlantic
structures is the highest priority for Latvia. We are actively
working for the integration of Latvia into the European and
global economic systems, as well as for a close partnership
in the European continent, on both the governmental and
non-governmental levels.
Latvia is also participating in efforts to improve the
work of the United Nations so that the Organization can
react more effectively to the challenges of our time. In
support of the restructuring and revitalization of the
United Nations in the economic, social and related fields,
and in recognition of the desirability of frequent rotation
of Member States represented on important United
Nations bodies, Latvia has for the first time ever
presented its candidature for a seat on the Economic and
Social Council beginning in 1997.
A year has passed since the United Nations
celebrated its fiftieth anniversary, when much was heard
about the urgency of reform of the Organization. Yet
during the last year Member States have been unable to
agree on these long-awaited reforms. If Member States
continue not to make decisions, the United Nations will
slowly but inevitably lose its ability to pursue its global
goals effectively. As part of the reform efforts, it is
important that the United Nations periodically enunciate
and evaluate priorities to be pursued, in particular in
times when resources are limited but the demand for them
is growing.
One cause of the crisis facing the United Nations is
the financial situation. Each Member State's financial
contribution to the Organization must reflect its capacity
to pay. Contributions can be a great burden for
developing countries and countries with economies in
transition that are overassessed. A future system of
contributions must be fair, transparent and elastic in order
that it may readily adapt to economic changes.
Latvia would like to repeat its view that new and
innovative financing mechanisms are a necessity. It
supports the current effort of the Economic and Social
Council to study such mechanisms for the purpose of
financing development that is sustainable. The
introduction of new financing mechanisms and other
financial management tools can only improve the
currently weak financial discipline of Member States.
Latvia supports reforms that would result in the
reduction of the number of subsidiary bodies of the
General Assembly and the number of administrative
structures in the Secretariat, as well as a full introduction
of methods of modern management.
6


With regard to the reform of the Security Council, a
priority should be to adjust its membership in order to
achieve equitable geographic representation and to respond
to the increase in the membership of the United Nations in
recent decades. The effectiveness of the work of the
Security Council must be increased further by making its
working methods even more transparent and the exchange
of information with non-members more intense than at
present.
Latvia is a country that is attached to the ideals of
peace, democracy and human rights. It identifies itself with
the efforts of the global society to maintain and realize
these ideals. It is an active member of the community of
nations. This, we are convinced, is the genuine road to
security and social and economic prosperity for our country
and for the world.



